Mathews, J.
delivered the opinion of the court. This is a case, in which the plaintiffs and appellants sue to recover certain lots of ground, in the town of Alexandria, or to have the price which they paid for them reimbursed, if they fail in their attempt to establish their title to them.
*677West. District.
Sept. 1818.
It appears from the evidence that the testator of the defendants and appellees did, in his lifetime, make a verbal sale of said lots, to Mrs. Casson, before her marriage, received the stipulated price and promised to make to her a regular conveyance, at some convenient time, as alledged in the petition. The evidence also shews that he afterwards refused to make such a conveyance, giving as a reason that the purchaser had offended him.
These facts shew that the intention and agreement of the parties was to have their contract of sale reduced to writing, and according to the principle recognized by this court in Villere & al. vs. Brognier, 3 Martin, 507, whenever a contract is to be reduced to writing, either of the parties may recant before signing.
In the present case, it appears that the vendor, before his death, declared that he would not comply with his verbal bargain, by making the conveyance stipulated for; and, it is believed that there are no legal means by which he could be compelled so to do, were he living, nor can any decree be made against his executors to that effect.
It is, therefore, ordered, adjudged and de*678creed, that the judgment of the district court be affirmed, with costs.
Wilson for the plaintiff, Scott for the defendant.